   Case: 1:17-cv-00834-MRB Doc #: 78 Filed: 02/17/21 Page: 1 of 5 PAGEID #: 593




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO




Alyssa Portnoy, et al.                               Case No. 1:17-CV-00834-MRB

               PLAINTIFFS,                           JUDGE MICHAEL R. BARRETT

                                                     PLAINTIFFS’ MOTION WITH
                                                     SUPPORTING MEMORANDUM TO
Vs.                                                  COMPEL COMPLETE DISCOVERY
                                                     RESPONSES
National Credit Systems, Inc. et al
                                                     Michael D. Portnoy (0040213)
              DEFENDANTS                             7024 Cloister Rd.
                                                     Toledo, Ohio 43617
                                                     PH: (419) 874-2775
                                                     FX: (419) 874-2777
                                                     e-mail:hawkport@aol.com
                                                     Attorney for Plaintiffs


****************************************************************************************************

   Pursuant to Federal Civil Rule 37, Plaintiffs, through counsel, hereby move this Court

for an Order compelling NCS, Inc. (NCS) to provide complete responses to Plaintiffs’

first set of written discovery requests. Also pursuant to Ohio Civil Rule 37, Plaintiffs

hereby request reasonable attorney fees. A supporting memorandum is attached.


                                               Respectfully submitted,
                                               s/ Michael D. Portnoy
                                               Attorney for Plaintiffs




                                                 1
   Case: 1:17-cv-00834-MRB Doc #: 78 Filed: 02/17/21 Page: 2 of 5 PAGEID #: 594




                              MEMORANDUM IN SUPPORT

      As the Court is aware this lawsuit seeks individual and class action damages

against NCS for violations of the Fair Debt Collections Practices Act (FDCPA) due to

NCS attempting to collect rent money not specifically allowed per the relevant lease

agreements among the Plaintiffs and Williamsburg.

     After receiving the Court’s January 15, 2021 scheduling Order, on January 17,

2021, Plaintiffs, through counsel, sent their first set of interrogatories and request for

production of documents to NCS’ counsel related to their individual claims and class

action claims. The discovery requests were also prepared to obtain information

regarding NCS’ only affirmative defense of “bona fide” error to the FDCPA strict liability

standard.

     Plaintiffs’ interrogatory number two (2) requested information regarding all

individuals NCS sought to collect rent for the past year per any lease agreement,

including any information regarding lawsuits filed by NCS against these individuals for

the past year. Interrogatory number three (3) sought information regarding how NCS

categorized the basis of the lawsuits, ie. whether NCS’ claims were for past rent, utility

payments, etc.

      Interrogatory number five (5) sought the names, addresses and telephone

numbers having discoverable information, along with the subjects of the information,

that NCS may use to support its defenses, unless the use would be for impeachment.

Plaintiffs’ request for production of documents sought any insurance agreements that

could be used to satisfy any judgments against NCS. Interrogatory number five (5) and

the request for NCS’ relevant insurance agreements were patterned after Federal Civil




                                              2
   Case: 1:17-cv-00834-MRB Doc #: 78 Filed: 02/17/21 Page: 3 of 5 PAGEID #: 595




Rule 26 initial disclosure requirements. (See Plaintiffs’ written discovery requests

attached hereto.)

       Reviewing NCS’ limited responses to Plaintiffs’ discovery requests shows NCS’

counsel made block objections, alleging privilege, overburdensome requests,

irrelevance, etc., including an allegation that any information requested regarding NCS

involvement in lawsuits and the names and addresses of former tenants involved in

NCS’ illegal collection practices is “public information” that Plaintiffs can obtain on their

own. NCS, through counsel, deliberately withheld the insurance agreement(s) that were

required to be produced and failed to provide complete, required responses to

Interrogatory number five (5).

     Regarding the privileged claim, Federal Civil Rule 26 explains how NCS must

comply when alleging requested information is subject to privilege. Federal Civil Rule 26

(b) (5) (A) (ii) states the following:

(A) Information Withheld. When a party withholds information otherwise discoverable by
claiming is privileged or subject to protection as trial-preparation material, the party
must:

(ii) describe the nature of the documents, communications, or intangible things not
produced or disclosed-- and do so in a manner that, without revealing information itself
privileged or protected, will enable other parties to assess the claim.

     NCS’ counsel failed to comply with this basic mandate and its objection that the

information sought is privileged is therefore frivolous.

     NCS chose to have Ron Sapp, vice president of operations for NCS, sign the

verification form regarding NCS’ limited responses to Plaintiffs’ first set of written

discovery requests. In the lawsuit captioned Ryan Baxter v. National Credit Systems,

Inc. Sapp was found to have lied and broke the law when former manager of NCS,

Baxter, was told by Sapp to lie to the State of Colorado’s attorney general that critical

                                              3
   Case: 1:17-cv-00834-MRB Doc #: 78 Filed: 02/17/21 Page: 4 of 5 PAGEID #: 596




telephone call recordings that should have been turned over to the attorney general

were lost.

     Based upon the litigation that has occurred, Plaintiffs’ filed a request for additional

time to comply with the Court’s January 15, 2021 scheduling Order. NCS objected to

this request, alleging a myriad of accusations against the undersigned.

     Pursuant to Federal Civil Rule 26, on February 16 and 17, 2021, the undersigned

sent emails to opposing counsel reminding them that complete responses to the

discovery requests were due by the end of February 17, 2021 business day. The

attached discovery responses are all that were provided.

     Pursuant to Federal Civil Rule 37, Plaintiffs, through counsel, hereby request an

Order compelling NCS to provide complete responses to Plaintiffs’ first set of written

discovery. The written discovery was timely sent to NCS’ counsel to obtain information

for expeditious litigation and to comply with the Court’s January 15, 2021 scheduling

Order.

     The discovery requests are relevant and NCS’ counsel failed to comply with

Federal Civil Rule 26 when alleging privilege as a basis for not providing complete

discovery responses. Plaintiffs also seek attorney fees pursuant to Federal Civil Rule 37

for having to file this pleading. Plaintiffs’ motion to compel is well taken and should be

granted. A statement confirming the facts noted in the motion to compel is attached

hereto.

                                                   Respectfully submitted,
                                                   s/ Michael D. Portnoy
                                                   Attorney for Plaintiffs




                                             4
Case: 1:17-cv-00834-MRB Doc #: 78 Filed: 02/17/21 Page: 5 of 5 PAGEID #: 597




                            CERTIFICATE OF SERVICE

        A copy of this pleading was sent to all counsel of record via e-mail.



                                               s/ Michael D. Portnoy




                                        5
